Calhoon, J.,
delivered the opinion of the court.
It is conceded, and. is plainly the law, that, if Holmes stood in loco parentis, there could be no civil action by the child. It is also conceded, as is clear from this record, that he was in that relation, unless it was changed by the testimony of the mother, contradicted by several witnesses, that, when she gave the child, she said she was not to be whipped. This does not alter the relation or change the status of the child, who was to be taken and treated as one of the children of the family.

Affirmed.